Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10, 13, 14, 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a measurement device, which optionally comprises one or more of” and lists two options.  The term “optionally” renders the claim indefinite.  It is unclear if the claim requires a generic measurement device, or if it requires one or more of the specific measurement devices listed.  Clarification is required.  Claims 5, 13 and 14 have the same issue with respect to the term “optionally”.
Claim 6 recites “identifying a condition to the effect that an optical depth of a condensation trail produced by the engine should be reduced”.  “Should” is a subjective term and a search of the specification gives no objective measure for determining at what point the optical depth should be reduced, therefore this limitation is unclear.  Clarification is required.  Claims 8, 10, 16, 18 and 20 each have the same issue regarding the subjective term “should” without any 
Claim 6 recites “evaluating a ratio of pilot fuel flow rate to main pilot fuel flow rate”.  It is unclear if this refers to the same named element in base claim 1 or a second ratio.  Clarification is required.  Claims 7-9 and 16-19 have the same issue with regard to base claims 1 and 11.  Clarification is required.
Claim 7 recites “a transition value” in lines 10 and 14.  It is unclear if these refer to the same value or different values.  Clarification is required.  Claims 9, 17 and 19 each have the same issue with respect to “a transition value”.  Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 11 and 14 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Whiteman et al. (US 2015/0345791).
Regarding claim 1, Whiteman discloses a method of operating a staged combustion system (paragraph 48) in an aircraft gas turbine engine (paragraph 48, figure 1), comprising: 
providing pilot injectors (injector into the primary stage burners, paragraphs 6 and 34) for rich combustion (paragraph 8 describes checking the combustion products to ensure the system is not running too lean and paragraph 6 describes increasing fuel to the primary stage burners in that case, i.e. maintaining rich combustion in the primary stage) and main injectors (injectors into the secondary stage burners, paragraphs 6 and 34) for lean combustion (paragraph 8 describes 
identifying an atmospheric condition (Merriam-Webster defines “atmosphere” as the air of a locality, in this case Whiteman uses gas sensor 60 to determine a condition within the gas turbine engine, see paragraph 33); 
determining a ratio of pilot fuel flow rate for the pilot injectors to main fuel flow rate for the main injectors in response to the atmospheric condition (paragraph 34 describes determining a fuel flow split between the injectors based on the sensor reading from 60); 
injecting fuel by the pilot injectors and the main injectors in accordance with said ratio (paragraph 34) to control an index of soot emissions caused by combustion of fuel therein (paragraph 6 describes the method is used to control soot emissions or particulate matter, the “index” here is understood to be a parameter that is correlated to soot as Applicant describes at the end of page 8 of the Specification.  Whiteman describes controlling soot and particulate matter emissions and particulate matter is an index for soot emissions).
Regarding claim 4 as best understood, Whiteman discloses further comprising detecting the atmospheric condition using a measurement device, which optionally comprises one or more of: a humidity sensor configured to sense an atmospheric humidity; an optical sensor configured to sense the formation, or not, of a condensation trail (See 112 rejection above, for purposes of examination this limitation is assumed to not require the “optionally” clause.  Whiteman teaches using a sensor 60, i.e. a measuring device, to detect the atmospheric condition in paragraph 34).
Regarding claim 11, Whiteman discloses a gas turbine engine (Figure 1) for an aircraft (paragraph 48), comprising: 
a staged combustion system (paragraph 48) having pilot injectors (injector into the primary stage burners, paragraphs 6 and 34) and main injectors (injectors into the secondary stage burners, paragraphs 6 and 34); 
a fuel metering system (fuel actuation arrangement 28) configured to control fuel flow to the pilot injectors and the main injectors (paragraph 25); a fuel system controller (control unit 25) configured to: identify an atmospheric condition (Merriam-Webster defines “atmosphere” as the air of a locality, in this case Whiteman uses gas sensor 60 to determine a condition within the gas turbine engine, see paragraph 33); determine a ratio of pilot fuel flow rate for the pilot injectors to main fuel flow rate for the main injectors in response to the atmospheric condition (paragraph 34 describes determining a fuel flow split between the injectors based on the sensor reading from 60); and inject fuel by the pilot injectors and the main injectors in accordance with said ratio (paragraph 34) to control an index of soot emissions caused by combustion of fuel therein (paragraph 6 describes the method is used to control soot emissions or particulate matter, the “index” here is understood to be a parameter that is correlated to soot as Applicant describes at the end of page 8 of the Specification.  Whiteman describes controlling soot and particulate matter emissions and particulate matter is an index for soot emissions).
Regarding claim 14 as best understood, Whiteman discloses further comprising a measurement device configured to detect the atmospheric condition, the measurement device optionally comprising one or more of: a hygrometer configured to sense an atmospheric humidity; an optical sensor configured to sense the formation, or not, of a condensation trail (See 112 rejection above, for purposes of examination this limitation is assumed to not require the .
Claims 3 and 13 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Whiteman et al. (US 2015/0345791) as evidenced by Noppel et al. (US 2010/0043443).
Regarding claim 3, Whiteman discloses in which the atmospheric condition is an atmospheric condition causative of a condensation trail (Whiteman teaches measuring soot or particulate matter emissions using the sensor 60 in paragraph 33.  It is known that soot acts as a condensation nuclei, i.e. causing a condensation trial as described by Noppel in paragraph 33).
Regarding claim 13 as best understood, Whiteman discloses in which the atmospheric condition is an atmospheric condition causative of a condensation trail, optionally a persistent condensation trail (See 112 rejection above, for purposes of examination this limitation is assumed to not require the “optionally” clause.  Whiteman teaches measuring soot or particulate matter emissions using the sensor 60 in paragraph 33.  It is known that soot acts as a condensation nuclei, i.e. causing a condensation trial as described by Noppel in paragraph 33).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Whiteman et al. (US 2015/0345791) in view of Swann et al. (US 2013/0343958).
Regarding claims 2 and 12, Whiteman discloses all the essential features of the claimed invention except in which the index of soot emissions is the quantity of soot particles discharged from the combustor per unit mass of fuel injected by both the pilot injectors and the main injectors.
Swann teaches in which the index of soot emissions is the quantity of soot particles discharged from the combustor per unit mass of fuel injected by both the pilot injectors and the main injectors (paragraph 14 describes the index as the quantity of soot particles discharged per unit mass of fuel burned, which in the system of Whiteman in view of Swann includes the fuel from the pilot injectors and the fuel from the main injectors).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteman’s invention to include in which the index of soot emissions is the quantity of soot particles discharged from the combustor per unit mass of fuel injected by both the pilot injectors and the main injectors in order to minimize the optical depth of a contrail and thus minimize it’s climate warming impact as suggested and taught by Swann in paragraph 41.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Whiteman et al. (US 2015/0345791) in view of Hall et al. (US 2012/0022728).
Regarding claim 5 as best understood, Whiteman discloses all the essential features of the claimed invention except further comprising inferring the atmospheric condition, optionally using location data in combination with one or more of: satellite imagery; weather forecasts.

“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product of innovation, but of ordinary skill and common sense.” KSR at 1397.
In this case, measurements of emissions are necessary to ensure the gas turbine engine complies with regulatory requirements and there are a finite number of ways to measure emissions levels.  One having ordinary skill in the art could have pursued the known potential options (measuring via a direct measurement device or inferring the measurement) with a reasonable expectation of success.
Therefore, inferring the atmospheric condition (in this case inferring the measurement as described by Hall) would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product of innovation, but of ordinary skill and common sense”.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Whiteman et al. (US 2015/0345791) in view of Swann et al. (US 2013/0343958) as evidenced by Noppel et al. (US 2010/0043443).
Regarding claim 6 as best understood, Whiteman discloses wherein the determining step comprises: evaluating a ratio of pilot fuel flow rate to main pilot fuel flow rate that varies soot production to reduce ice particle formation (Whiteman teaches measuring soot or particulate matter emissions using the sensor 60 in paragraph 33.  It is known that soot acts as a condensation nuclei to form ice particles, i.e. causing a condensation trial as described by Noppel in paragraph 33).
Whiteman is silent on identifying a condition to the effect that an optical depth of a condensation trail produced by the engine should be reduced.
Swann teaches identifying a condition to the effect that an optical depth of a condensation trail produced by the engine should be reduced (See 112 rejection above, for purposes of examination this limitation is assumed to mean identifying a condition to the effect that an optical depth of a condensation trail produced by the engine can be reduced.  Swann teaches in paragraph 14 that a reduction in the number of soot particles, i.e. a condition, can reduce the optical depth of a condensation trail).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteman’s invention to include identifying a condition to the effect that an optical depth of a condensation trail produced by the engine should be reduced in order to minimize the optical depth of a contrail and thus minimize its climate warming impact as suggested and taught by Swann in paragraph 41.
Regarding claim 16 as best understood, Whiteman discloses in which the fuel system controller is configured to determine the ratio of pilot fuel flow rate to main fuel flow rate by: evaluating a ratio of pilot fuel flow rate to main pilot fuel flow rate that varies soot production to reduce ice particle formation (Whiteman teaches measuring soot or particulate matter emissions 
Whiteman is silent on identifying a condition to the effect that an optical depth of a condensation trail produced by the engine should be reduced.
Swann teaches identifying a condition to the effect that an optical depth of a condensation trail produced by the engine should be reduced (See 112 rejection above, for purposes of examination this limitation is assumed to mean identifying a condition to the effect that an optical depth of a condensation trail produced by the engine can be reduced.  Swann teaches in paragraph 14 that a reduction in the number of soot particles, i.e. a condition, can reduce the optical depth of a condensation trail).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteman’s invention to include identifying a condition to the effect that an optical depth of a condensation trail produced by the engine should be reduced in order to minimize the optical depth of a contrail and thus minimize its climate warming impact as suggested and taught by Swann in paragraph 41.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Whiteman et al. (US 2015/0345791) in view of Swann et al. (US 2015/0100219), hereinafter Swann ‘219.
Regarding claim 8 as best understood, Whiteman discloses evaluating a ratio of pilot fuel flow rate to main pilot fuel flow rate that varies soot production (paragraph 6 describes the method of controlling the pilot and main fuel flow rate is used to control soot emissions or particulate matter).

Swann ‘219 teaches wherein the determining step comprises: identifying a condition to the effect that an optical depth of a condensation trail produced by the engine should be increased  (See 112 rejection above, for purposes of examination this limitation is assumed to mean identifying a condition to the effect that an optical depth of a condensation trail produced by the engine can be reduced.  Swann ‘219 teaches in paragraphs 69-70 that an increase in the number of soot particles above a certain point, shown generally at B in figure 6A, i.e. a condition, can reduce the optical depth of a condensation trail); increasing soot production to increase ice particle formation (paragraph 68 describes soot particles as promoting ice formation).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteman’s invention to include wherein the determining step comprises: identifying a condition to the effect that an optical depth of a condensation trail produced by the engine should be increased; increasing soot production to increase ice particle formation in order to decrease a contrail’s climate warming impact as suggested and taught by Swann ‘219 in paragraph 94.
Regarding claim 18 as best understood, Whiteman discloses evaluating a ratio of pilot fuel flow rate to main pilot fuel flow rate that varies soot production (paragraph 6 describes the method of controlling the pilot and main fuel flow rate is used to control soot emissions or particulate matter).

Swann ‘219 teaches in which the fuel system controller is configured to determine the ratio of pilot fuel flow rate to main fuel flow rate by: identifying a condition to the effect that an optical depth of a condensation trail produced by the engine should be increased  (See 112 rejection above, for purposes of examination this limitation is assumed to mean identifying a condition to the effect that an optical depth of a condensation trail produced by the engine can be reduced.  Swann ‘219 teaches in paragraphs 69-70 that an increase in the number of soot particles above a certain point, shown generally at B in figure 6A, i.e. a condition, can reduce the optical depth of a condensation trail); increasing soot production to increase ice particle formation (paragraph 68 describes soot particles as promoting ice formation).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteman’s invention to in which the fuel system controller is configured to determine the ratio of pilot fuel flow rate to main fuel flow rate by: identifying a condition to the effect that an optical depth of a condensation trail produced by the engine should be increased; increasing soot production to increase ice particle formation in order to decrease a contrail’s climate warming impact as suggested and taught by Swann ‘219 in paragraph 94.
Allowable Subject Matter
15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 9, 10, 17 and 19-20 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Swann ‘219 describes the trough-shaped relationship between soot emissions and contrail optical depth, but is silent on a transition temperature and its use as described in claims 7, 9, 17 and 19.  The prior art of record fails to teach, either alone or in combination, determining whether the optical depth of a condensation trail should be increased or decreased based on a time-integrated effect of a persistent condensation contrail over its lifespan as described in claims 10 and 20.  The prior art of record fails to teach, either alone or in combination, inferring the atmospheric condition from satellite imagery or weather forecasts as described by claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741